DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of claims 1-12, the cancellation of claims 13-19 and the addition of claims 20-29 in the reply filed on 12/20/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3-5 and 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 3, 4 and 5 recites “…wherein forming at least one metallic area…” (emphasis added). This recitation makes it sound like the underlined portion is distinct from the limitation “forming at least one metallic area” recited in claim 2 upon which claims 3, 4 and 5 depend, but that is not the case because there is no support for such a scenario in the original disclosure. As such, claims 3, 4 and 5 should rather recite “…wherein forming the at least one metallic area…” to be in phase with the disclosed invention.
Claim 20 recites “patterning an insulating substrate to include an insulating die mounting area and a plurality of insulating leads; applying radiation energy to said plurality of insulating leads to activate an upper surface;”. There is no support in the original disclosure for such a broad recitation for the underlined limitations above. The limitation “insulating substrate” as recited in claim 20 encompasses a plastic substrate (for which there is support in the original disclosure) but also encompasses a substrate made of other insulating materials such as ceramics, fiber glass, insulating foams, paper or rubber which are known insulating materials used in electronics and for which there is no support or evidence that Applicants have enabled their invention with them. Further, the limitation “radiation energy” encompasses laser radiation energy (for which there is support in the original disclosure), but also encompasses other types of radiation energy such as ion beam (or charged particles) radiation energy, heat or thermal radiation energy, X-Ray radiation energy, Gamma ray radiation energy, Alpha-ray radiation energy to cite a few and for which there is no support or evidence that Applicants have enabled their invention with them. As such, Applicants cannot extend their claim language to encompass inventions they have not made. Further, the scope of “to activate an upper surface” is not clear. The question with that limitation is: to activate in what sense? Making the upper surface softer? Making the upper surface rougher? Making the upper surface harder? Or something else? Applicants, in their reply, should refrain from arguing that the claims are read in light of the specification to imply that the scope of claim 20 should be restricted to the specification, and that is because limitations from the specification cannot be imported into the claims (see MPEP 2145.VI).

Claims 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for plastic substrates and laser radiation energy, does not reasonably provide enablement for the other types of insulating substrates and radiation energy pointed out above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See section (6) above for explanations about how the invention is not enabled beyond a plastic substrate and a laser radiation energy.

Allowable Subject Matter
Claims 1-2 and 6-12 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiang et al. (US 2001/0051397) disclose a method of manufacturing a semiconductor device comprising a plastic leadframe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899